United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-1400
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     * Appeal from the United States
                                           * District Court for the
      v.                                   * Western District of Missouri.
                                           *
Ronald Mitchell,                           * [UNPUBLISHED]
                                           *
             Appellant.                    *
                                      ___________

                            Submitted: July 13, 2001
                                Filed: July 24, 2001
                                    ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Following a hearing, the district court1 ordered Ronald Mitchell committed under
18 U.S.C. § 4245 to the custody of the Attorney General, for hospital care and
treatment in a suitable facility until treatment is no longer needed or Mitchell’s sentence
expires, whichever occurs first. Mitchell appeals. Having carefully reviewed the
record, we are satisfied that the district court’s findings as to Mitchell’s condition are
not clearly erroneous. See 18 U.S.C. § 4245(d) (burden of proof); United States v.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
S.A., 129 F.3d 995, 1000 (8th Cir. 1997) (standard of review), cert. denied, 523 U.S.
1011 (1998). Accordingly, we affirm.

      We grant counsel’s motion to withdraw, and deny Mitchell’s pro se motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-